DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-5 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 09/07/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The examiner considered all references, except where lined through on the attached IDS form.

Response to Amendments
The examiner accepts the amendments received on 11/15/2022. The applicant’s claims 1-5 remain pending. The applicant amends claims 1 and 2. The applicant adds claims 4 and 5.
(a) The applicant, via the claim amendments filed 11/15/2022 overcome the 35 U.S.C. 112(b) claim rejection set forth in the previous Office Action. The examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.
(b) The applicant, via the claim amendments filed 11/15/2022 overcome the 35 U.S.C. 101 claim rejections set forth in the previous Office Action. The examiner, therefore, withdraws the previous 35 U.S.C. 101 claim rejections.

Response to Arguments
The applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are:
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a basic assist component calculator that calculates a basic assist component,” as recited in claim 1. 
“a pinion angle calculator that calculates a pinion angle,” as recited in claim 1.
“an angle command value calculator that calculates an angle command value,” as recited in claim 1.
“a torque command value calculator that calculates a torque command value using the drive torque,” as recited in claim 1.
“a compensation component calculator that calculates a compensation component,” as recited in claim 3.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaizumi et al. U.S. P.G. Publication 2014/0343794A1 (hereinafter, Tamaizumi) and Tamaizumi et al. U.S. P.G. Publication 2014/0081524A1 (hereinafter, Tamaizumi_b).
Regarding Claim 1, Tamaizumi teaches a steering control device comprising (steering control circuitry such as the controller, Tamaizumi, Paragraph 0030 and Figure 1) a controller that controls driving of a motor using a steering torque, the steering torque being input by a driver to steer a steering mechanism such that a steerable wheel of a vehicle steers (a controller that controls the driving motor based on the input of the driver to the steering mechanism so that the vehicle steers as desired by the driver, Tamaizumi, Paragraphs 0037-0038 and 0040-0043 and Figures 1 and 3), the motor generating an assist force applied to the steering mechanism (motor (20) is a generation source for the overall steering mechanism, Tamaizumi, Paragraphs 0037-0038 and Figure 1), the controller (controller for the steering system, Tamaizumi, Figures 1 and 2) comprising:
-a basic assist component calculator that calculates a basic assist component based on the steering torque, the basic assist component being a basic component of the assist force that should be generated by the motor (assist computing unit (50 / 51) for calculating the needed assist from the motor (i.e., assist force), Tamaizumi, Paragraphs 0040 and Figure 3), 
…
-a control signal generator that generates a motor control signal using the assist command value (control signal generator (70) that generates a motor control signal for driving the motor, Tamaizumi, Paragraphs 0046-0047 and Figure 3), and wherein the basic assist component calculator comprises: 
-a torque command value calculator that calculates a torque command value based on the steering torque, the torque command value corresponding to a target value of the steering torque that should be input by the driver (torque command computing unit (53) for calculating a torque command value based on the drive torque corresponding to a target value of the steering torque from the input of the driver, Tamaizumi, Paragraphs 0040-0042 and Figure 3), and 
-a torque feedback controller that calculates the basic assist component by 34P3P20180601USexecuting torque feedback control such that the steering torque follows the torque command value (torque feedback control unit (54) for ensuring that the steering torque follows the torque command value, Tamaizumi, Paragraphs 0040-0042 and Figure 3), and
-wherein the steering control device further comprises a drive circuit that controls the motor based on the motor control signal generated by the control signal generator (drive control (i.e., steering control device) controls the motor based on a signal generated by the drive control system, Tamaizumi, Paragraphs 0038-0039 and Figures 1 and 3).
	The examiner finds Tamaizumi does not specifically teach the device to include a pinion angle calculator that calculates a pinion angle of a pinion shaft that drives a rack of the steering mechanism, an angle command value calculator that calculates an angle command value based on an additional value of the steering torque, the basic assist component, and the calculated pinion angle, the angle command value corresponding to a target value of the pinion angle of the pinion shaft that is convertible into a steerable angle of the steerable wheel, an angle feedback controller that calculates an assist command value based on the angle command value by executing angle feedback control such that the pinion angle follows the angle command value, the assist command value corresponding to a target value of the assist force.
	The examiner finds Tamaizumi_b discloses, teaches, or suggests the above missing limitations. Tamaizumi_b teaches a pinion angle calculator that calculates a pinion angle of a pinion shaft that drives a rack of the steering mechanism (Tamaizumi_b, Paragraph 0026), an angle command value calculator that calculates an angle command value based on an additional value of the steering torque, the basic assist component, and the calculated pinion angle (angle command value based on the steering torque, the basic assist component, and the calculated pinion angle, Tamaizumi_b, Paragraphs 0027 and 0040), the angle command value corresponding to a target value of the pinion angle of the pinion shaft that is convertible into a steerable angle of the steerable wheel (angle command value corresponds to the target value of the pinion angle which is convertible into a steerable angle of the wheel, Tamaizumi_b, Paragraphs 0037, 0027-0030, and 0044), an angle feedback controller that calculates an assist command value based on the angle command value by executing angle feedback control such that the pinion angle follows the angle command value (angle feedback unit that calculates the assist command value based on the angle command value such that the pinion angle will follow the angle command value, Tamaizumi_b, Paragraphs 0032-0035, and 0027-0030, and 0047), the assist command value corresponding to a target value of the assist force (the assist command value corresponds to the target value of the assist force, Tamaizumi_b, Paragraphs 0026-0030, 0032-0035).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Tamaizumi include a pinion angle calculator that calculates a pinion angle of a pinion shaft that drives a rack of the steering mechanism, an angle command value calculator that calculates an angle command value based on an additional value of the steering torque, the basic assist component, and the calculated pinion angle, the angle command value corresponding to a target value of the pinion angle of the pinion shaft that is convertible into a steerable angle of the steerable wheel, an angle feedback controller that calculates an assist command value based on the angle command value by executing angle feedback control such that the pinion angle follows the angle command value, the assist command value corresponding to a target value of the assist force, as taught by Tamaizumi_b.
	It would have been obvious to modify and combine the cited references because determining the pinion angle, steering torque, and other values of the vehicle system allows for the vehicle to assist the driver in steering of the vehicle and avoid potential driver discomfort, both of which are desired traits in the industry (Tamaizumi_b, Paragraphs 0005-0010).
Regarding Claim 2, Tamaizumi teaches the steering control device according to claim 1. 
The examiner finds Tamaizumi does not specifically teach the device to include the angle command value calculator calculates the angle command value using a model expression represented so as to relate an input torque on the pinion shaft to the pinion angle. 
Tamaizumi_b discloses, teaches, or suggests the above missing limitations. Tamaizumi_b teaches determining the angle command value based on a model expression relating to the input torque on the pinion shaft to the pinion angle (Tamaizumi_b, Paragraphs 0030-0038).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Tamaizumi to include the angle command value calculator calculates the angle command value using a model expression represented so as to relate an input torque on the pinion shaft to the pinion angle, as disclosed, taught, or suggested by Tamaizumi_b.
It would have been obvious to modify and combine the cited references because determining the pinion angle, steering torque, and other values of the vehicle system allows for the vehicle to assist the driver in steering of the vehicle and avoid potential driver discomfort, both of which are desired traits in the industry (Tamaizumi_b, Paragraphs 0005-0010).
Regarding Claim 3, Tamaizumi, as modified, teaches the steering control device according to claim 2, wherein the angle command value calculator includes a compensation component calculator that calculates a compensation component that compensates the assist command value so as to be optimized to a state of the vehicle or a state of the steering mechanism for the vehicle (calculating a compensation component that compensates the assist command value to optimize the steering of the vehicle, Tamaizumi, Paragraphs 0042 and 0051-0057 and Figure 3).
Regarding Claim 4, Tamaizumi, as modified, teaches the steering control device according to claim 1.
The examiner finds Tamaizumi does not specifically teach the device to include a friction compensation controller that calculates a friction component for the torque input to the steering mechanism, based on a vehicle speed value and the pinion angle. 
Tamaizumi_b discloses, teaches, or suggests the above missing limitations. Tamaizumi_b teaches calculating a friction component for the torque input to the steering mechanism, based on inputs such as the vehicle speed and the pinion angle (Tamaizumi, Paragraphs 0030-0036 and 0044).
 As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Tamaizumi to include a friction compensation controller that calculates a friction component for the torque input to the steering mechanism, based on a vehicle speed value and the pinion angle, as disclosed, taught, or suggested by Tamaizumi_b.
Regarding Claim 5, Tamaizumi teaches a steering control device (steering control circuitry such as the controller, Tamaizumi, Paragraph 0030 and Figure 1) comprising: 
-a processor configured to control driving of a motor using a steering torque, the steering torque being input by a driver to steer a steering mechanism such that a steerable wheel of a vehicle steers (a controller that controls the driving motor based on the input of the driver to the steering mechanism so that the vehicle steers as desired by the driver, Tamaizumi, Paragraphs 0037-0038 and 0040-0043 and Figures 1 and 3), the motor generating an assist force applied to the steering mechanism (motor (20) is a generation source for the overall steering mechanism, Tamaizumi, Paragraphs 0037-0038 and Figure 1), the processor being further configured to: 
-calculate a basic assist component based on the steering torque, the basic assist component being a basic component of the assist force that should be generated by the motor (assist computing unit (50 / 51) for calculating the needed assist from the motor (i.e., assist force), Tamaizumi, Paragraphs 0040 and Figure 3), 
…
-generate a motor control signal using the assist command value (control signal generator (70) that generates a motor control signal for driving the motor, Tamaizumi, Paragraphs 0046-0047 and Figure 3), and wherein the processor is further configured to: 
-calculate a torque command value based on the steering torque, the torque command value corresponding to a target value of the steering torque that should be input by the driver (torque command computing unit (53) for calculating a torque command value based on the drive torque corresponding to a target value of the steering torque from the input of the driver, Tamaizumi, Paragraphs 0040-0042 and Figure 3), and 
-calculate the basic assist component by executing torque feedback control such that the steering torque follows the torque command value (torque feedback control unit (54) for ensuring that the steering torque follows the torque command value, Tamaizumi, Paragraphs 0040-0042 and Figure 3), and wherein the steering control device further comprises a drive circuit that controls the motor based on the motor control signal (drive control (i.e., steering control device) controls the motor based on a signal generated by the drive control system, Tamaizumi, Paragraphs 0038-0039 and Figures 1 and 3).
The examiner finds Tamaizumi does not specifically teach the device to include calculating a pinion angle of a pinion shaft that drives a rack of the steering mechanism, 
calculating an angle command value based on an additional value of the steering torque, the basic assist component, and the calculated pinion angle, the angle command value corresponding to a target value of the pinion angle of the pinion shaft that is convertible into a steerable angle of the steerable wheel, calculating an assist command value based on the angle command value by executing angle feedback control such that the pinion angle follows the angle command value, the assist command value corresponding to a target value of the assist force. 
	The examiner finds Tamaizumi_b discloses, teaches, or suggests the above missing limitations. Tamaizumi_b teaches a pinion angle calculator that calculates a pinion angle of a pinion shaft that drives a rack of the steering mechanism (Tamaizumi_b, Paragraph 0026), an angle command value calculator that calculates an angle command value based on an additional value of the steering torque, the basic assist component, and the calculated pinion angle (angle command value based on the steering torque, the basic assist component, and the calculated pinion angle, Tamaizumi_b, Paragraphs 0027 and 0040), the angle command value corresponding to a target value of the pinion angle of the pinion shaft that is convertible into a steerable angle of the steerable wheel (angle command value corresponds to the target value of the pinion angle which is convertible into a steerable angle of the wheel, Tamaizumi_b, Paragraphs 0037, 0027-0030, and 0044), an angle feedback controller that calculates an assist command value based on the angle command value by executing angle feedback control such that the pinion angle follows the angle command value (angle feedback unit that calculates the assist command value based on the angle command value such that the pinion angle will follow the angle command value, Tamaizumi_b, Paragraphs 0032-0035, and 0027-0030, and 0047), the assist command value corresponding to a target value of the assist force (the assist command value corresponds to the target value of the assist force, Tamaizumi_b, Paragraphs 0026-0030, 0032-0035).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Tamaizumi include calculating a pinion angle of a pinion shaft that drives a rack of the steering mechanism, calculating an angle command value based on an additional value of the steering torque, the basic assist component, and the calculated pinion angle, the angle command value corresponding to a target value of the pinion angle of the pinion shaft that is convertible into a steerable angle of the steerable wheel, calculating an assist command value based on the angle command value by executing angle feedback control such that the pinion angle follows the angle command value, the assist command value corresponding to a target value of the assist force, as taught by Tamaizumi_b.
It would have been obvious to modify and combine the cited references because determining the pinion angle, steering torque, and other values of the vehicle system allows for the vehicle to assist the driver in steering of the vehicle and avoid potential driver discomfort, both of which are desired traits in the industry (Tamaizumi_b, Paragraphs 0005-0010).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J CROMER/Examiner, Art Unit 3667                                                                                                                                                                                                        /FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667